         Case 19-10654-abl    Doc 76    Entered 07/30/19 14:43:48     Page 1 of 2



                                                                Electronically Filed: July 30, 2019
 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   Email: ryan@vegaslawfirm.legal
     Ani Biesiada, Esq.
 4   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
 5   101 Convention Center Drive
 6   Suite 600
     Las Vegas, Nevada 89109
 7   Phone: 702-522-1992
     Fax: 702-825-2824
 8
     Counsel for Debtor
 9
                             UNITED STATES BANKRUPTCY COURT
10
                                       DISTRICT OF NEVADA
11
      In re:                                   Case No.: 19-10654-ABL
12                                             Chapter 11
      TWISTLEAF HOLDINGS LLC,
13

14                 Debtor.                     Original Hearing Date: July 31, 2019
                                               Original Hearing Time: 1:30 p.m.
15
                                               Continued Hearing Date: September 18, 2019
16                                             Continued Hearing Time: 1:30 p.m.

17              STIPULATION TO CONTINUE THE HEARING ON DEBTOR’S
           MOTION TO VALUE COLLATERAL “STRIP OFF” AND MODIFY RIGHTS OF
18
              SECURED CREDITORS PURSUANT TO 11 U.S.C. § 506(a) AND § 1123
19                      FOR THE REAL PROPERTY LOCATED AT
                8012 ROUNDUP RIDGE STREET, LAS VEGAS, NEVADA 89131
20

21

22

23

24

25

26

27


                                               1 of 2
         Case 19-10654-abl      Doc 76     Entered 07/30/19 14:43:48       Page 2 of 2



 1          Debtor TWISTLEAF HOLDINGS LLC (“Debtor”), and HSBC Bank USA, National

 2   Association, as trustee for Luminent Mortgage Trust 2007-1, Mortgage Pass-Through Certificates,

 3   Series 2007-1, its assignees and/or successors, by and through its servicing agent Select Portfolio

 4   Servicing, Inc. (“Movant”), through counsel, hereby stipulate, agree, and jointly move the Court to

 5   continue the hearing on Debtor’s Motion to Value Collateral “Strip Off” and Modify Rights of Secured

 6   Creditors Pursuant to Sections 506(a) and § 1123 for the Real Property Located at 8012 Roundup

 7   Ridge Street, Las Vegas, Nevada 89131 (“Motion”), ECF No. 56, from July 31, 2019, at 1:30 p.m. until

 8   September 18, 2019, at 1:30 p.m.

 9   DATED this 30th day of July, 2019.                 DATED this 30th day of July, 2019.
10
      ANDERSEN LAW FIRM, LTD.                           MCCARTHY & HOLTHUS, LLP
11
      /s/ Ryan A. Andersen                              /s/ Michael Chen
12    Ryan A. Andersen, Esq.                            Michael Chen, Esq.
      Nevada Bar No. 12321                              Nevada Bar No. 7772
13    Email: ryan@vegaslawfirm.legal                    Email: NVBK@McCarthyHolthus.com
14    Ani Biesiada, Esq.                                9510 West Sahara Avenue
      Nevada Bar No. 14347                              Suite 200
15    Email: ani@vegaslawfirm.legal                     Las Vegas, Nevada 89117
      101 Convention Center Drive
16    Suite 600                                         Counsel for Movant
      Las Vegas, Nevada 89109
17

18    Counsel for Debtor

19

20

21

22

23

24

25

26

27


                                                    2 of 2
